DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Smart Sensing System for Combined Activity Classification and Estimation of Knee Range of Motion”, Papi et al. (referred hereafter Papi et al.).

Referring to claim 1, Papi et al. disclose a knee-worn sensor system for the purpose of detection, prediction and classification of physical activities of an individual (Figure 1):
comprising an IMU sensor (page 5537, B. Data Acquisition: Multi Sensors Wireless Platform section), a flexible electrically conductive cable and a multi-functional hardware module (page 5536, A. Smart Leggings section; page 5537, B. Data Acquisition: Multi Sensors Wireless Platform section; Figure 1).
As to claim 2, Papi et al. disclose a knee-worn sensor system for the purpose of detection, prediction and classification of physical activities of an individual (Figure 1), wherein the multi-functional hardware module comprises an IMU sensor and a processor (Figure 1; page 5537, B. Data Acquisition: Multi Sensors Wireless Platform section) wherein the processor is configured to analyze one or more physical activities of the individual (page 5537, C. Participants section; D. Experimental Procedures section; pages 5537-5538, E. Data Pre-Processing and Sensor Output section; page 5538, F. Spectral Domain Activity Discrimination section; Figure 3).
Referring to claim 3, Papi et al. disclose a knee-worn sensor system for the purpose of detection, prediction and classification of physical activities of an individual (Figure 1), wherein an accelerometer and a gyroscope output of IMU sensors are received, sampled and partitioned into overlapping fixed-sized sample windows to form an IMU data set (page 5542, 2nd col., 1st para.).
As to claim 4, Papi et al. disclose a knee-worn sensor system for the purpose of detection, prediction and classification of physical activities of an individual (Figure 1), wherein IMU data corresponding to each time window is classified into a type of physical activity performed by the individual (e.g., “The feature that played the greatest role in the activity classification was the MDF. All the features utilised allow for an easy implementation. The random forest demonstrated good discrimination ability in correctly identifying activities performed as seen in the performance metrics table (Table III). Among the testing set values none of the data referred to stair ascent thereby explaining the low F score and sensitivity values. A larger data set will be collected to further test the method proposed having demonstrated the viability of the system for activity classification through this study. Also, once the random forest is trained, the identification of activities for future subjects can be achieved in real time. The features utilized will be calculated to allow real-time feedback in an automated fashion by using a moving window method as the data are collected and, not over whole trial as conducted for this study. Visual feedback of the data for patients and clinicians will complement the wireless system to allow an easy and fast interpretation of the data for clinical use. Data will be made available via smartphone/tablet application or in the form of a one-page report on patient progress. Although accelerometers are established systems for activity recognition or activity level quantification in their simplest form, the sensor proposed allows also for range of movement estimation not achievable with one accelerometer.” – page 5542, 1st col., last para. to 2nd col., 1st para.).

Referring to claim 5, Papi et al. disclose a knee-worn sensor system for the purpose of detection, prediction and classification of physical activities of an individual (Figure 1), wherein the classification step comprises a sequential analysis of IMU data within each time window using a recurrent supervised learning algorithm (e.g., “Machine learning techniques, among which random forests, have been recently used to classify activities from acceleration data acquired via a number of 3-axis accelerometers or smartphone positioned on different parts of the body [33], [34], [36]–[41]…. The feature that played the greatest role in the activity classification was the MDF. All the features utilised allow for an easy implementation. The random forest demonstrated good discrimination ability in correctly identifying activities performed as seen in the performance metrics table (Table III). Among the testing set values none of the data referred to stair ascent thereby explaining the low F score and sensitivity values. A larger data set will be collected to further test the method proposed having demonstrated the viability of the system for activity classification through this study. Also, once the random forest is trained, the identification of activities for future subjects can be achieved in real time. The features utilized will be calculated to allow real-time feedback in an automated fashion by using a moving window method as the data are collected and, not over whole trial as conducted for this study. Visual feedback of the data for patients and clinicians will complement the wireless system to allow an easy and fast interpretation of the data for clinical use. Data will be made available via smartphone/tablet application or in the form of a one-page report on patient progress. Although accelerometers are established systems for activity recognition or activity level quantification in their simplest form, the sensor proposed allows also for range of movement estimation not achievable with one accelerometer.” - page 5542, 1st col., 2nd para. to 2nd col., 1st para.).

As to claim 6, Papi et al. disclose a knee-worn sensor system for the purpose of detection, prediction and classification of physical activities of an individual (Figure 1), wherein the multi-functional hardware module comprises a memory, a transceiver and a display and is configured to store, transmit and/or display IMU data and/or activity type (page 5537, B. Data Acquisition: Multi Sensors Wireless Platform section; Figure 1).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TOAN M LE/Primary Examiner, Art Unit 2864